DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 08/26/2021 have been fully considered but they are not persuasive.
Applicant first argues that Boot in view of Joyce does not teach simultaneously photopolymerizing a first portion and resin refilling a second portion (pg 7 ln 3-9). While not explicitly taught, Boot explicitly states that the channels 71 are in fluid connection with the liquid reservoir (para 0036). As such, once modified by Joyce to maintain the resin reservoir at a sufficiently high level the channels of Boot will function the same as the “resin refilling portions” of the instant claims. 
Applicant next argues that Pomerantz does not teach utilizing a single mask and instead teaches utilizing multiple complementary masks. While correct, the Examiner points out that instant claim 8 utilizes the open transitional phrase “comprising” and claim 9, which depends from claim 8, explicitly claims “determining one or more projections masks for each layer” (emphasis added). In order for claim 9 to meet the requirements of 35 U.S.C. §112(d) the “mask” of claim 8 must necessarily include the use of multiple masks for each layer.
.

Specification
The disclosure is objected to because of the following informalities: the phrase “material delivery regions (slots) 508” in paragraph [0048] should read –material delivery regions (slots) 502– as shown in Fig. 5A. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-10 and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boot (US20090309267) in view of Joyce (US20130292862) and Pomerantz (US4961154).

In reference to claims 8, 9, and 14:
Boot discloses a method for projection-based stereolithography (abstract; para 0028), comprising:
fabricating an article from liquid resin by layer-based stereolithography (para 0028), including in each layer:
photopolymerizing a first portion of the layer while masking a second portion by projecting through a window screen having distinct resin curing regions and masked regions which are adjacent to the each other(Fig. 2 generally numeral 70) and refilling regions (Fig. 2 numeral 71);
sliding the window screen to a different portion of the layer (paras 0040-0041); and
photopolymerizing the second portion of the layer (paras 0040-0041)
repeating the photopolymerizing and sliding steps until fabrication of the layer is completed (para 0041).
Boot does not explicitly disclose simultaneously photopolymerizing a first portion of the layer and resin refilling a second portion of the layer. However, this would have been obvious in view of Joyce. Joyce teaches a stereolithography method (abstract; para 0037) wherein the resin in the reservoir is maintained at a constant level in order to ensure that the part being built is not completely removed from the resin during movement (para 0079). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Boot with the constant level of Joyce in order to obtain a method which ensures the part being build is not completely removed from the resin during production. This necessarily would result in “refilling” of the apparatus upon the lateral movement of the screen as the shape of screen as well as the movement of 
Boot further discloses wherein the projection means projects a predetermined pattern corresponding to a desired shape (para 0028). Boot does not explicitly disclose the method for obtaining a predetermined pattern or, as claimed, projecting through a mask (claim 1), further comprising determining one or more projection masks for each layer based in part on a pattern in which the distinct resin curing and refilling regions of the sliding window are arranged (claim 9), or determining one or more masks for each layer based in part on whether the window screen is opaque in the refilling regions (claim 14). 
However, the selection of a known process based on its suitability for its intended use is prima facie obvious (MPEP 2144.07). As applied to the instant application, Pomerantz teaches a method of stereolithography (Figs. 15A-C). Pomerantz further discloses the use of separate masks based on locations intended to be solidified during a solidification step (col 18 ln 34-35; Figs. 16A-16D). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize a single mask for the projection layer, as taught by Pomerantz, in the method of modified Boot because the use of a single projection mask is recognized as suitable for its intended use.

In reference to claim 10:
In addition to the discussion of claim 8, above, Boot further discloses wherein the distinct resin curing and refilling regions of the window screen are arranged in a pattern selected from: parallel (paras 0035, 0036)(straight channels).

In reference to claim 12:


In reference to claim 13:
In addition to the discussion of claim 8, above, Boot further discloses wherein the window screen is opaque in the refilling regions (para 0035; Fig. 2)(See definition of “opaque”).

In reference to claim 15:
In addition to the discussion of claim 8, above, Boot further discloses further comprising separating the window screen from the portion of the layer at least in part by exerting a separation force in a direction perpendicular to a plane of sliding motion of the window screen (para 0029).

In reference to claim 16:
In addition to the discussion of claim 8, above, Boot further discloses wherein the repeating step is performed only once for each layer (para 0040-0041).

In reference to claim 17:
In addition to the discussion of claim 16, above, modified Boot does not explicitly disclose wherein the operative areas of the distinct resin curing and refilling regions of the window screen are equal in area. However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(See also MPEP 2144.05, II).

In reference to claim 32:
Boot discloses a method for projection-based stereolithography (abstract; para 0028), comprising: 
fabricating an article from liquid resin by layer-based stereolithography (para 0028), including in each layer: 
photopolymerizing a first portion of the layer by projecting through a window screen having distinct resin curing (Fig. 2 generally numeral 70) and refilling regions (Fig. 2 numeral 71); 
sliding the window screen so that the second portion of the layer is exposed for photopolymerizing  (paras 0040-0041); 
photopolymerizing the second portion of the layer (para 0040) and; and 
repeating the photopolymerizing and shifting steps until fabrication of the layer is completed (para 0041).
Boot does not explicitly disclose simultaneously photopolymerizing a first portion of the layer and resin refilling a second portion of the layer or wherein the first portion of the layer is aligned for resin filling and resin filling the first portion of the layer while photopolymerizing the second portion. However, this would have been obvious in view of Joyce. Joyce teaches a stereolithography method (abstract; para 0037) wherein the resin in the reservoir is maintained at a constant level in order to ensure that the part being built is not completely removed from the resin during movement (para 0079). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Boot with the constant level of Joyce in order to obtain a method which ensures the part being build is not completely removed from the resin during production. This necessarily would result in “refilling” of the apparatus upon the lateral movement of the screen as the shape of screen as well as the movement of the screen are the same as that claimed 
Boot further discloses wherein the projection means projects a predetermined pattern corresponding to a desired shape (para 0028). Boot does not explicitly disclose the method for obtaining a predetermined pattern or, as claimed, projecting through a mask (claim 1), further comprising determining one or more projection masks for each layer based in part on a pattern in which the distinct resin curing and refilling regions of the sliding window are arranged (claim 9), or determining one or more masks for each layer based in part on whether the window screen is opaque in the refilling regions (claim 14). 
However, the selection of a known process based on its suitability for its intended use is prima facie obvious (MPEP 2144.07). As applied to the instant application, Pomerantz teaches a method of stereolithography (Figs. 15A-C). Pomerantz further discloses the use of separate masks based on locations intended to be solidified during a solidification step (col 18 ln 34-35; Figs. 16A-16D). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize a single mask for the projection layer, as taught by Pomerantz, in the method of modified Boot because the use of a single projection mask is recognized as suitable for its intended use.

In reference to claim 33:
In addition to the discussion of claim 32, above, Boot further discloses wherein the first portion of the layer is adjacent to the second portion of the layer (Figs. 1-2).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boot, Joyce, Pomerantz as applied to claim 8, above, and further in view of Smalley (US5130064).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.S./Examiner, Art Unit 1745                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742